       Case: 3:17-cv-00595-jdp Document #: 121 Filed: 09/21/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 MOUNTAIN CREST SRL, LLC,

                               Plaintiff,
           v.
                                                                    OPINION and ORDER
 ANHEUSER-BUSCH InBEV SA/NV,
 individually and as successor to InBev SA/NV and
                                                                         17-cv-595-jdp
 Interbrew S.A. and MOLSON COORS BREWING
 COMPANY, individually and as successor to Molson
 Canada Inc.,

                               Defendants.


       Plaintiff Mountain Crest SRL, LLC, which owns and operates Minhas Brewery in

Monroe, Wisconsin, sued defendants Anheuser-Busch InBev SA/NV (ABI) and Molson Coors

Brewing Company (Molson Coors) for alleged anticompetitive behavior in Ontario, Canada.

The court granted defendants’ motion to dismiss and entered judgment. Now Mountain Crest

moves for reconsideration of a portion of the decision concluding that Mountain Crest failed

to plausibly allege that defendants violated federal antitrust law by conspiring to harm

Mountain Crest through various marketing and distribution practices in beer stores in Ontario.

Plaintiff doesn’t contend that the court erred in concluding that its allegations failed to state a

plausible claim, but it asks the court for an opportunity to file an amended complaint that

attempts to address the defects in the complaint. Dkt. 108.

       The court already addressed this question in the order granting defendants’ motion to

dismiss:

                When a plaintiff fails to plead adequate facts, the general rule is
                that a plaintiff should have at least one opportunity to amend its
                complaint. But Mountain Crest has already amended its
                complaint twice. See Dkt. 30 and Dkt. 49. It did not ask for leave
       Case: 3:17-cv-00595-jdp Document #: 121 Filed: 09/21/20 Page 2 of 3




               to amend its complaint after the remand, and it does not request
               leave to amend now. Under these circumstances, the court sees
               no reason to give Mountain Crest leave to replead. See Alarm
               Detection Sys., Inc. v. Vill. of Schaumburg, 930 F.3d 812, 829 (7th
               Cir. 2019) (plaintiffs “have never requested leave to amend,” so
               “[t]hey . . . waived any right to replead”). The court will dismiss
               these claims with prejudice.

Dkt. 106, at 20.

       Mountain Crest ignores this portion of the court’s order. Instead, Mountain Crest

contends that the court should allow amendment under Federal Rule of Civil Procedure 15,

using the same liberal standard that governs a motion for leave to amend before judgment is

entered. But even under Rule 15, a plaintiff isn’t entitled to limitless number of opportunities

to amend. See Adams v. City of Indianapolis, 742 F.3d 720, 734 (7th Cir. 2014); U.S. ex rel. Fowler

v. Caremark RX, LLC, 496 F.3d 730, 740 (7th Cir. 2007). This case is three years old, and

plaintiff has already amended its complaint twice, both times in response to defendants’

contentions that Mountain Crest’s conspiracy allegations against the defendants were

deficient. See Dkt. 30 and Dkt. 49. And, as defendants point out, Mountain Crest expressly

declined to amend its complaint after the remand, even after defendants suggested that it should.

See Dkt. 118-1 (“[I]t does not make procedural sense for us to address our remaining dismissal

arguments to the pending complaint if you plan to further amend it.”). And even after

defendants asked for dismissal with prejudice in their motion to dismiss, Mountain Crest still

didn’t ask for leave to replead in its opposition brief.

       This case raises complex issues and generated substantial briefing. Mountain Crest’s

proposed amended complaint is more than 300 pages long. See Dkt. 110-1. Mountain Crest

says that this is its first opportunity to address the shortcomings identified by the court in its

order, but the court isn’t persuaded that its order raised any surprise to Mountain Crest.


                                                 2
        Case: 3:17-cv-00595-jdp Document #: 121 Filed: 09/21/20 Page 3 of 3




Mountain Crest has had numerous opportunities to correct the defects in its complaint, but it

declined to do so earlier. Under these circumstances, the court concludes that Mountain Crest

isn’t entitled to hit the reset button again.



                                                ORDER

       IT IS ORDERED that plaintiff Mountain Crest SRL, LLC’s motion to alter or amend

the judgment and for leave to amend the complaint, Dkt. 108, is DENIED.

       Entered September 21, 2020.

                                                BY THE COURT:

                                                /s/
                                                ________________________________________
                                                JAMES D. PETERSON
                                                District Judge




                                                  3
